    Case 2:16-md-02740-JTM-MBN Document 7978 Filed 08/14/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

In Re: TAXOTERE (DOCETAXEL)                                  MDL NO. 2740
PRODUCTS LIABILITY LITIGATION
                                                             SECTION “H” (5)

THIS DOCUMENT RELATES TO
Barbara Earnest, Case No. 16-cv-17144


    PLAINTIFF’S MEMORANDUM IN OPPOSITION TO SANOFI DEFENDANTS’
         MOTION TO CONTINUE TRIAL FOR AN UNSPECIFIED TIME


   “The court’s attempt to provide trial results that would offer a firm basis for resolution of the

thousands of outstanding cases would be thwarted and unreasonably delayed by granting a

continuance.” In re FEMA Trailer Formaldehyde Prod. Liab. Litig., 628 F.3d 157, 162 (5th Cir.

2010) (affirming Judge Engelhardt’s denial of a continuance). So too here. Three years since

inception and six months after the last continuance, this MDL would reach the breaking point if

the Earnest trial were to be continued.

   Sanofi’s arguments to the contrary rest entirely on decisions rendered in non-complex cases.

Doc. 7889. But this is an MDL—not “ordinary two-party litigation”—and that difference matters.

In re FEMA at 161. “The challenge to case administration” in multiparty litigation arises “from

the court’s obligation to manage thousands of claims against numerous defendants in an efficient

and expeditious manner that would best serve justice for both plaintiffs and defendants.” Id.

   This is precisely why the Manual for Complex Litigation instructs MDL courts not to grant

continuances. This leading authority recognizes that “civil trial dates are problematic in many

courts because of criminal dockets”—a circumstance this Court faces. Federal Judicial Center,

Manual for Complex Litigation Fourth § 11.61. It nevertheless instructs that “a trial date for

complex litigation should be firm, given the number of people involved and the expense incurred


                                                1
     Case 2:16-md-02740-JTM-MBN Document 7978 Filed 08/14/19 Page 2 of 7



in preparation. The trial date needs to take into account the commitments of the court and counsel

and should permit an uninterrupted trial.” Id. The Federal Judicial Center thus implores MDL

courts not to grant continuances once the trial date is set: “The judge should advise counsel in

advance that once the date is set, there will be no continuances.” Id. (emphasis added).

    Sanofi’s request for a continuance is blind to the reality that a second continuance of the first

scheduled bellwether trial three years into this MDL would be unprecedented. Sanofi appears to

care little about the management Orders in this MDL and is engaging in tactical maneuvers to

avoid trial at all costs, be it a continuance or an unwarranted interlocutory appeal on a vanilla issue

coupled with a stay.

    A continuance at this stage would deeply prejudice not just Ms. Earnest, but also the thousands

of women who have waited years for answers. Some are ill; several have passed away. Further

delay works an unacceptable denial of justice. And this can hardly be in the 505(b)(2) Defendants’

best interests, since they remain in limbo as well.

    Plaintiffs’ experts have made commitments to appear in September. Their availability for the

remainder of the year cannot be assured, and at least one key Plaintiff’s expert would not be

available. Counsel for both sides have also cleared their calendars and have assumed considerable

expenses for trial in September (hotel reservations, staff assignments, forgoing other litigation,

etc.).

    The Court and its staff have also committed to trial in September. It is not evident when the

Court could entertain a continued trial this year—or that a postponed trial would not frustrate the

Court’s docket for the coming months. That Sanofi would ask for a continuance—without even

offering a specific need in terms of additional days to prepare—underscores that Sanofi has no




                                                  2
        Case 2:16-md-02740-JTM-MBN Document 7978 Filed 08/14/19 Page 3 of 7



interest in trying a case this year and would prefer not to try any case until March 2020, when the

second trial is scheduled.

       In the face of serious (and obvious) consequences to this MDL that would arise from a

continuance, Sanofi offers no good countervailing reason in support of postponement. Its main

reason is: This Court needs a continuance. Sanofi does not speak for the Court, and this Court said

no such thing. The Court provided the parties with a courteous heads-up in an off-the-record

statement that it would provide oral reasons for certain rulings, with written decisions to follow.

There is nothing unusual about that; counsel in this matter are familiar with Judge Fallon’s practice

of providing his evidentiary rulings on the eve of trial. Other MDL judges issue orders that are a

few sentences long. See e.g., In re RoundUp Prods. Liab. Litig., No. 16-MD-2741 (N.D. Cal.)

(PTO 121).1 What is unusual—and inappropriate—is Sanofi’s twisting of this Court’s words in an

attempt to take advantage of the Court’s dedication to managing a high profile criminal matter in

parallel to this MDL and to insinuate that the Court cannot manage both.

       Plaintiffs strenuously disagree. This Court has managed this case expertly and has issued

timely rulings with reasoned opinions. Plaintiffs’ counsel is experienced in MDLs and rarely has

received lengthy written rulings on evidentiary matters such as motions in limine. We are certain

that neither has Sanofi’s counsel—and that its counsel will be prepared for trial in September.

       Sanofi’s other bases for a continuance make little sense. Sanofi claims that Plaintiffs are trying

to reinstate the Francis case for trial in September. To the contrary, Plaintiffs have advised

opposing counsel of their intent to continue the submission date for the motion for reconsideration

in Francis until October to allow the parties and the Court to focus on Ms. Earnest’s trial.2 A

favorable ruling would restore Ms. Francis’ and Ms. Johnson’s cases, or alternatively modify the


1
    https://www.cand.uscourts.gov/filelibrary/3654/PTO121.pdf
2
    Sanofi has advised it will oppose moving the submission date.


                                                           3
     Case 2:16-md-02740-JTM-MBN Document 7978 Filed 08/14/19 Page 4 of 7



Court’s interpretation of their pleadings—but nothing in this Court’s bellwether protocol demands

that Francis or Johnson be tried next or at all.

    Nor does Sanofi’s request for an interlocutory appeal support a continuance of Earnest. It

borders on the silly to suggest that what would materially advance the ultimate termination of the

litigation is the postponement of trial, after which Sanofi could file an appeal on all issues from a

final judgment, so that Sanofi can instead pursue an interlocutory appeal of a single issue pertaining

to a genuine dispute of fact, only to return to the trial court years later.

    Sanofi contends a continuance is needed for further discovery. But discovery is closed. Sanofi

nevertheless produced a supplemental report of its expert Dr. Spiegel nearly two months after

supplemental expert discovery closed, and now it has suggested that it needs Dr. Shapiro to

physically examine Earnest on the eve of trial, even though Dr. Shapiro could have done so many

months ago prior to the close of discovery. Also, today, Sanofi demanded that the parties depose

Sanofi’s employee Mike Rozycki in early September for the Earnest trial, so that he can opine on

matters related to preemption. All of these efforts come much too late and provide no basis for a

continuance. Further, preemption is an issue for the Court, not the jury, and the Court has already

ruled.3

    Lastly, Sanofi uses its request for a continuance to attack Dr. Kessler for somehow offering a

“new” opinion. Dr. Kessler opined that permanent hair loss qualified for inclusion in the Adverse

Reactions section of Taxotere’s label when Plaintiff Earnest was administered this drug. See e.g.,

Kessler Rep., Doc. 6146-1, ¶¶ 109, 126, 133, 139, 149, 154, 164-165, 196-200. At his deposition,

Dr. Kessler repeated this conclusion and testified several times: “it could be a Section 6 warning.”



3
 Sanofi also rehashes many of its preemption arguments in asking for a continuance, but the Court has denied
Sanofi’s motion for summary judgment based on preemption as to the Earnest case, thus rendering these arguments
moot. See Doc. 7973.


                                                       4
    Case 2:16-md-02740-JTM-MBN Document 7978 Filed 08/14/19 Page 5 of 7



(Ex. A (under seal), Kessler Dep. 50:15); see also (Kessler Dep. 57:7-11) (testifying that nothing

“prevented Sanofi from warning in the warning section or in the adverse events section or even

coming back.”) (emphasis added). Dr. Kessler also explained that an adverse reaction that merits

inclusion in the Warnings and Precautions section also meets the standard for inclusion in the

Adverse Reaction section because the regulatory standards for inclusion overlap. (Kessler Rep. ¶¶

87-92; Kessler Dep. 50-51.) Sanofi’s arguments for a continuance based on Dr. Kessler are entirely

contrived and should be rejected out of hand.

   For these reasons, the Court should reject Sanofi’s request for a continuance and Earnest

should proceed to trial on the date set forth in the parties’ agreed Case Management Order No.

14B (Doc. 6768).


 Dated: August 14, 2019                         Respectfully submitted,

 /s/ Darin L. Schanker                          /s/ Rand P. Nolen
 Darin L. Schanker                              Rand P. Nolen
 Bachus & Schanker, LLC                         Fleming, Nolen & Jez, L.L.P.
 1899 Wynkoop Street, Suite 700                 2800 Post Oak Blvd., Suite 4000
 Denver, CO 80202                               Houston, TX 77056
 Phone: (303) 893-9800                          Phone: (713) 621-7944
 Fax: (303) 893-9900                            Fax: (713) 621-9638
 dschanker@coloradolaw.net                      rand_nolen@fleming-law.com

 Counsel for Plaintiff, Barbara Earnest         Trial Counsel for the PSC
 Trial Counsel for the PSC

 /s/ Christopher L. Coffin                      /s/ Karen B. Menzies
 Christopher L. Coffin (#27902)                 Karen Barth Menzies (CA Bar #180234)
 PENDLEY, BAUDIN & COFFIN, L.L.P.               Andre Mura ((CA Bar # 298541) (on the brief)
 1100 Poydras Street, Suite 2505                GIBBS LAW GROUP LLP
 New Orleans, Louisiana 70163                   6701 Center Drive West, Suite 1400
 Phone: (504) 355-0086                          Los Angeles, California 90045
 Fax: (504) 355-0089                            Telephone: 510-350-9700
 ccoffin@pbclawfirm.com                         Facsimile: 510-350-9701
                                                kbm@classlawgroup.com
 Plaintiffs’ Co-Lead Counsel
                                                Plaintiffs’ Co-Lead Counsel


                                                5
   Case 2:16-md-02740-JTM-MBN Document 7978 Filed 08/14/19 Page 6 of 7



/s/M. Palmer Lambert                      /s/Dawn M. Barrios
M. Palmer Lambert (#33228)                Dawn M. Barrios (#2821)
GAINSBURGH BENJAMIN DAVID                 BARRIOS, KINGSDORF & CASTEIX, LLP
MEUNIER & WARSHAUER, LLC                  701 Poydras Street, Suite 3650
2800 Energy Centre, 1100 Poydras Street   New Orleans, LA 70139
New Orleans, LA 70163-2800                Phone: 504-524-3300
Phone: 504-522-2304                       Fax: 504-524-3313
Fax: 504-528-9973                         barrios@bkc-law.com
plambert@gainsben.com
                                          Plaintiffs’ Co-Liaison Counsel
Plaintiffs’ Co-Liaison Counsel

                        PLAINTIFFS’ STEERING COMMITTEE

Anne Andrews                                  Daniel P. Markoff
Andrews Thornton Higgins Razmara, LLP         Atkins & Markoff Law Firm
2 Corporate Park, Suite 110                   9211 Lake Hefner Parkway, Suite 104
Irvine, CA 92606                              Oklahoma City, OK 73120
Phone: (800) 664-1734                         Phone: (405) 607-8757
aa@andrewsthornton.com                        Fax: (405) 607-8749
                                              dmarkoff@atkinsandmarkoff.com

J. Kyle Bachus                                Abby E. McClellan
Bachus & Schanker, LLC                        Stueve Siegel Hanson LLP
1899 Wynkoop Street, Suite 700                460 Nichols Road, Suite 200
Denver, CO 80202                              Kansas City, MO 64112
Phone: (303) 893-9800                         Phone: (816) 714-7100
Fax: (303) 893-9900                           Fax: (816) 714-7101
kyle.bachus@coloradolaw.net                   mcclellan@stuevesiegel.com

Lawrence J. Centola, III                      Karen Barth Menzies
Martzell, Bickford & Centola                  Gibbs Law Group LLP
338 Lafayette Street                          6701 Center Drive West, Suite 1400
New Orleans, LA 70130                         Los Angeles, California 90045
Phone: (504) 581-9065                         Phone: 510-350-9700
Fax: (504) 581-7635                           Fax: 510-350-9701
lcentola@mbfirm.com                           kbm@classlawgroup.com

Christopher L. Coffin                         David F. Miceli
Pendley, Baudin & Coffin, L.L.P.              David F. Miceli, LLC
1100 Poydras Street, Suite 2505               P.O. Box 2519
New Orleans, Louisiana 70163                  Carrollton, GA 30112
Phone: (504) 355-0086                         Phone: (404) 915-8886
Fax: (504) 355-0089                           dmiceli@miceli-law.com
ccoffin@pbclawfirm.com


                                          6
    Case 2:16-md-02740-JTM-MBN Document 7978 Filed 08/14/19 Page 7 of 7




 Alexander G. Dwyer                                  Rand P. Nolen
 Kirkendall Dwyer LLP                                Fleming, Nolen & Jez, L.L.P.
 440 Louisiana, Suite 1901                           2800 Post Oak Blvd., Suite 4000
 Houston, TX 77002                                   Houston, TX 77056
 Phone: (713) 522-3529                               Phone: (713) 621-7944
 Fax: (713) 495-2331                                 Fax: (713) 621-9638
 adwyer@kirkendalldwyer.com                          rand_nolen@fleming-law.com

 Emily C. Jeffcott                                   Hunter J. Shkolnik
 Morgan & Morgan                                     Napoli Shkolnik PLLC
 700 S. Palafox Street, Suite 95                     360 Lexington Avenue, 11th Floor
 Pensacola, Florida 32505                            New York, NY 10017
 Phone: (850) 316-9074                               Phone: (212) 397-1000
 Fax: (850) 316-9079                                 hunter@napolilaw.com
 ejeffcott@forthepeople.com

 Andrew Lemmon                                       Genevieve Zimmerman
 Lemmon Law Firm, LLC                                Meshbesher & Spence Ltd.
 P.O. Box 904                                        1616 Park Avenue South
 15058 River Road                                    Minneapolis, MN 55404
 Hahnville, LA 70057                                 Phone: (612) 339-9121
 Phone: (985) 783-6789                               Fax: (612) 339-9188
 Fax: (985) 783-1333                                 gzimmerman@meshbesher.com
 andrew@lemmonlawfirm.com



                                   CERTIFICATE OF SERVICE

       I hereby certify that on August 14, 2019, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system which will send a notice of electronic filing to all counsel

of record who are CM/ECF participants.

                                               /s/ M. Palmer Lambert
                                               M. PALMER LAMBERT




                                                 7
